IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

NORTHERN DIVISION

LOUANNA M. PETERSON, )
)
Plaintiff, }
)

v. } Cause No. 2:20-cv-00067-

) DDN

AMERICAN FAMILY )
MUTUAL INSURANCE )
COMPANY, 8.1, }
)
Defendant. )

STIPULATION FOR DISMISSAL

All matters in controversy between the parties hereto having been fully and finally
resolved, compromised and settled, it is hereby stipulated and agreed that plaintiff's cause of
action may be, and the same is hereby dismissed with prejudice to the rights of the plaintiff and

each party to bear their own costs.

(Fu Ll

Au M PETERSON, Plaintiff
SO ORDERED: Mi

Mark S. Wasinger, #71438
PO BOX 962

Hannibal, MO 63401
(573) 221-3225

Attorney for Plaintiff

Scott Simpson, #59828

P.O, Box 77055

Madison, WI 53707

Bus: (314) 542-0015

Fax: (866) 292-8815

ssimpsol @amfam.com

Attorney for American Family Mutual Insurance
Company, S.I.

 
